DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 9/25/2020.  Claims 1-15 are pending in the case.  Claim 1 is an independent claim.

Claim Objections
Claim 13 is objected to because it recites the limitation “the preprogrammed library.”  There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis Examiner assumes this is a reference to “a preprogrammed library” of claim 2.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites an “intentional gesture” which is defined as “an act (e.g., physical motion) performed by the user 23 to gain access” (specification paragraph 0053) and expressly includes an inherent gesture (specification paragraph 0053) which “is ‘intentional’ in the sense that the user 23 intends to gain access” (specification paragraph 0054).  Under this definition a particular gesture may be intentional or not intentional based on the subjective opinion of the user, and accordingly the scope of the claim is unclear.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, and 13-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nasiri et al. (WO 2011/057287 A1, hereinafter Nasiri).

As to independent claim 1, Nasiri discloses a method of training a gesture-based access control system comprising:
repetitiously performing an intentional gesture indicative of the intentional gesture type (“the gesture ‘M’ is trained five times,” paragraph 0073 line 5) by a user of a mobile device, wherein the intentional gesture is representative of an intent of the user to gain access (“a smart phone is not the only platform that can realize motion-based identity authentication. The motion processing unit including inertial sensors and processor (e.g. 1012 in Figure 10) is physically very small and consumes low power such that it can be placed in wearable accessories such as a watch, a keychain, a badge, or a pen,” paragraph 00112 lines 1-5); and
forming a model of the selected intentional gesture type from the repetitious performances of the intentional gesture (“At Step 136, the trajectory data extracted in Step 134 is converted into a set of values corresponding to some discrete features,” paragraph 0054 lines 1-2), and by a software-based application of the gesture-based access control system, wherein the model is applied by the software-based application to confirm future performances of the intentional gesture (“The database populated during the training mode 110 can then be used for gesture recognition mode during the recognition mode 130,” paragraph 0053 lines 1-2).

As to dependent claim 2, Nasiri further discloses a method comprising selecting the intentional gesture type from a preprogrammed library of a plurality of intentional gesture types prior to the repetitious performance (“The character can include a letter from an alphabet, which can be English or another language. One of ordinary skill in the art will appreciate that the term ‘character’ as used can also include a word, a phrase or a signature. The character can also include a number, for example, a Roman numeral. The character can be displayed can be displayed in a word processing application document, for example, Microsoft Word,” paragraph 0054 lines 11-16).

As to dependent claim 3, Nasiri further discloses a method comprising applying at least one machine learning algorithm to analyze data collected from the repetitious performances of the intentional gesture (“At Step 140, to compare user input values set corresponding to a feature set with values sets corresponding to the feature set within the library, various techniques exist that can be used, including look-up tables, Hidden Markov Models (HMM), neural networks, and support vector machines,” paragraph 0055 lines 1-4).

As to dependent claim 4, Nasiri further discloses a method comprising applying at least one machine learning algorithm to analyze data collected from the repetitious performances of the intentional gesture (“At Step 140, to compare user input values set corresponding to a feature set with values sets corresponding to the feature set within the library, various techniques exist that can be used, including look-up tables, Hidden Markov Models (HMM), neural networks, and support vector machines,” paragraph 0055 lines 1-4).

As to dependent claim 5, Nasiri further discloses a method wherein the data is collected from at least one detection system of the mobile device (“At Step 134, the handheld device extracts data related to the trajectory of the gesture made in Step 132 by using the gyroscope, accelerometer and compass embedded in the handheld device,” paragraph 0053 lines 4-6).

As to dependent claim 6, Nasiri further discloses a method wherein the data is collected from at least one detection system of the mobile device (“At Step 134, the handheld device extracts data related to the trajectory of the gesture made in Step 132 by using the gyroscope, accelerometer and compass embedded in the handheld device,” paragraph 0053 lines 4-6).

As to dependent claim 7, Nasiri further discloses a method wherein the data includes motion data detected by an inertial measurement unit (IMU) sensing system of the at least one detection system (“At Step 134, the handheld device extracts data related to the trajectory of the gesture made in Step 132 by using the gyroscope, accelerometer and compass embedded in the handheld device,” paragraph 0053 lines 4-6).

As to dependent claim 8, Nasiri further discloses a method wherein the data includes audible data detected by a microphone of the mobile device (“At Step 1806, a determination is made if a certain sound or spoken word was detected by the microphone 1514 at a pre-determined or pre-programmed time including a time before, during, or after the motion gesture,” paragraph 00108 lines 5-8).

As to dependent claim 9, Nasiri further discloses a method wherein the intentional gesture is tapping by the user upon the mobile device (“The sound can include a sound caused via contact with the device, for example, by either scratching or tapping the handheld device 1500. The scratching motion would be very difficult to see and imitate, making the authentication procedure more secure. The tapping or scratching can be used as a command or as a part of the authentication,” paragraph 00109 lines 1-2).

As to dependent claim 11, Nasiri further discloses a method wherein the software-based application notifies the user upon completion of the model based on confidence (“When some time passes and the total amount or speed of movement is reduced to below some threshold value, the gesture is assumed to have ended,” paragraph 0049 lines 7-9), and via a human interface device (HID) of the mobile device (“an image corresponding to the X and Y path of the trajectory can be displayed, for example, on a computer display, to notify the user of the trajectory that will be used in the gesture recognition algorithm,” paragraph 0050 lines 3-5).

As to dependent claim 13, Nasiri further discloses a method wherein the preprogrammed library includes at least one of tapping on the mobile device by the user, knocking on a door by the user, and a user voice command (“The sound can include a sound caused via contact with the device, for example, by either scratching or tapping the handheld device 1500,” paragraph 00109 lines 1-2).

As to dependent claim 14, Nasiri further discloses a method wherein the software-based application is configured to apply a performance of the intentional gesture to confirm user intent and authenticate the user (“The database populated during the training mode 110 can then be used for gesture recognition mode during the recognition mode 130,” paragraph 0053 lines 1-2).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Nasiri in view of Lymberopoulos et al. (US 2015/0213244 A1, hereinafter Lymberopoulos).

As to dependent claim 10, the rejection of claim 2 is incorporated.
Nasiri does not appear to expressly teach a method wherein the software-based application prompts the user to select the intentional gesture type via a human interface device (HID) of the mobile device.
Lymberopoulos teaches a method wherein the software-based application prompts the user to select the intentional gesture type via a human interface device (HID) of the mobile device (“The user-authentication component can be configured to cause a graphical user interface to be presented on the display that instructs a user to perform a user-authentication gesture multiple times during a training session,” paragraph 0006 lines 6-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the training of Nasiri to comprise the prompt of Lymberopoulos.  One would have been motivated to make such a combination to make it clear to the user when the device is in training mode and what the user should do during the training mode.

As to dependent claim 12, the rejection of claim 10 is incorporated.  Nasiri/Lymberopoulos further teaches a method wherein the software-based application notifies the user upon completion of the model based on confidence (“When some time passes and the total amount or speed of movement is reduced to below some threshold value, the gesture is assumed to have ended,” paragraph 0049 lines 7-9), and via the HID (“an image corresponding to the X and Y path of the trajectory can be displayed, for example, on a computer display, to notify the user of the trajectory that will be used in the gesture recognition algorithm,” Nasiri paragraph 0050 lines 3-5).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Nasiri in view of Harrington (US 2008/0136678 A1).

As to dependent claim 15, the rejection of claim 14 is incorporated.  Nasiri further teaches a method comprising analyzing the intentional gesture by the software-based application to authenticate the user, wherein the intentional gesture is one of a tapping and a knocking (“At Step 1806, a determination is made if a certain sound or spoken word was detected by the microphone 1514 at a pre-determined or pre-programmed time including a time before, during, or after the motion gesture. The sound can include a sound caused via contact with the device, for example, by either scratching or tapping the handheld device 1500. The scratching motion would be very difficult to see and imitate, making the authentication procedure more secure. The tapping or scratching can be used as a command or as a part of the authentication,” paragraph 00108 line 5 to paragraph 00109 line 2).
Nasiri does not appear to expressly teach a method comprising analyzing a frequency of the intentional gesture.
Harrington teaches a method comprising analyzing a frequency of the intentional gesture (“Data is entered into an electronic device using a unique pattern of knock sequences applied to the surface of the device. One or more accelerometers within the device provide an electronic output which is sampled and digitized. Matching software compares the sequences to previously recorded sequences for user identification,” abstract lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing of Nasiri to comprise the frequency of Harrington.  One would have been motivated to make such a combination to provide “unique data entry capabilities” (Harrington paragraph 0008 line 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Casanova et al. (“Authentication in Mobile Devices Through Hand Gesture Recognition,” 20 January 2012, https://link.springer.com/article/10.1007/s10207-012-0154-9) disclosing gesture based authentication
Guse (“Gesture-based User Authentication on Mobile Devices using Accelerometer and Gyroscope,” 31 May 2011, https://depositonce.tu-berlin.de/bitstream/11303/6389/4/guse_dennis.pdf) disclosing gesture based authentication
Liu et al. (“Where Usability and Security Go Hand-in-Hand: Robust Gesture-Based Authentication for Mobile Systems,” CHI 2017, May 6–11, 2017, https://dl.acm.org/doi/10.1145/3025453.3025879) disclosing gesture based authentication
Wang et al. (“GesID: 3D Gesture Authentication Based on Depth Camera and One-Class Classification,” 28 September 2018, https://www.mdpi.com/1424-8220/18/10/3265/htm) disclosing gesture based authentication
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145